AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


                    CHARLOTTE COBB,                                   )
                       an individual                                  )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                            Civil Action No. 3:19-CV-897-J-39JRK
                                                                      )
                  MONSANTO COMPANY                                    )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Monsanto Company
                                           c/o Corporation Service Company
                                           1201 Hays Street
                                           Tallahassee, FL 32301-2525




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Christopher Shakib, Esquire
                                           Terrell Hogan
                                           233 East Bay Street, 8th Floor
                                           Jacksonville, FL 32202


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT
                                                                                           URT
                                                                                             T


Date:             08/02/2019                                                                                  B. Davis
                                                                                          Signature
                                                                                                ure off C
                                                                                                ur      Clerk
                                                                                                          lleerk
                                                                                                              rk oorr D
                                                                                                                      De
                                                                                                                      Deputy
                                                                                                                        eppuuty
                                                                                                                             ty C
                                                                                                                                Clerk
                                                                                                                                  lerrkk
                                                                                                                                  le
